        Case 1:18-cv-10225-MLW Document 490 Filed 02/24/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

   PETITIONERS’ MOTION TO WITHDRAW THEIR EMERGENCY MOTION TO
   ENJOIN THE REMOVAL OF CLASS MEMBER MR. RODRIGUEZ-OSEGUERA
                AND TO LIFT THE STAY OF HIS REMOVAL

       Petitioners move to withdraw their Emergency Motion to Enjoin the Removal of Two

Class Members with respect to Mr. Rodriguez-Oseguera, Dkt. 466, and to lift the stay of his

removal, Dkt. 469 ¶ 3. Respondents assent to this motion.

       On January 27, 2020, Petitioners filed an Emergency Motion to Enjoin the Removal of

Two Class Members, Mr. Rodriguez-Oseguera and Mr. Rodriguez-Aguasviva. Dkt. 466. To

preserve its jurisdiction over the issues raised in the motion, this Court ordered both class

members not be moved outside the District of Massachusetts until the motion had been resolved.

Dkt. 469. Respondents filed their brief in opposition to Petitioners’ motion on February 20.

Petitioners’ reply brief is due March 5. Dkt. 487. The parties have conferred with regard to Mr.

Rodriguez-Oseguera, and Petitioners now withdraw the portion of their Emergency Motion with

respect to Mr. Rodriguez-Oseguera and respectfully request that this Court lift the stay of his

removal.
      Case 1:18-cv-10225-MLW Document 490 Filed 02/24/20 Page 2 of 3



     Respectfully submitted this 24th day of February, 2020.

                                                /s/ Colleen M. McCullough
Matthew R. Segal (BBO # 654489)
Adriana Lafaille (BBO # 680210)                 Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                  Michaela P. Sewall (BBO # 683182)
FOUNDATION OF MASSACHUSETTS, INC.               Shirley X. Li Cantin (BBO # 675377)
211 Congress Street                             Jonathan Cox (BBO # 687810)
Boston, MA 02110                                Stephen Provazza (BBO # 691159)
(617) 482-3170                                  Colleen M. McCullough (BBO # 696455)
                                                Matthew W. Costello (BBO # 696384)
Kathleen M. Gillespie (BBO # 661315)            WILMER CUTLER PICKERING
Attorney at Law                                   HALE AND DORR LLP
6 White Pine Lane                               60 State Street
Lexington, MA 02421                             Boston, MA 02109
(339) 970-9283                                  Telephone: (617) 526-6000
                                                Facsimile: (617) 526-5000
                                                kevin.prussia@wilmerhale.com
                                                michaela.sewall@wilmerhale.com
                                                shirley.cantin@wilmerhale.com
                                                jonathan.cox@wilmerhale.com
                                                stephen.provazza@wilmerhale.com
                                                colleen.mccullough@wilmerhale.com
                                                matthew.costello@wilmerhale.com

                                                Attorneys for Petitioners




                                            2
        Case 1:18-cv-10225-MLW Document 490 Filed 02/24/20 Page 3 of 3



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on February 24, 2020 in an attempt to resolve the issues raised in

this motion. Respondents assent to this motion.


                                           /s/ Colleen M. McCullough




                                               3
